Title: To James Madison from Peter Kuhn, Jr., 2 February 1808
From: Kuhn, Peter, Jr.
To: Madison, James



Sir
Philadelphia 2d. Feby 1808.

I have the honour to inform you of my arrival in the United States by the Schooner Thetis from Genoa.
You will no doubt have recieved Some information from General Armstrong regarding the violation that has been Committed upon the American Consulate, and the imprisonment of my person at Genoa by the French Government, the particulars of which I shall have the honour to communicate most minutely, in a short time.  The fatigue of a long Voyage, together with the ill state of my health, proceeding from the unprecedented injuries and Sufferings I underwent during my confinement in the Tower of Genoa, preclude the possibility of my giving that attention at this moment to the Object which it Requires.
I pray Sir that you may make acceptable to His Excellency The President my gratefull acknowledgements for the favor He has conferred upon me in Committing to my Care so honorable a charge, which I flatter myself has been Conducted with consistent dignity and without error  I have the honour to be With profound Respect Sir, Your Most Obt. & very Hul. Sert

Peter Kuhn Junr:

